Examiner’s Statement of Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Mori (U.S. Pub. No. US 2011/0254759 A1) and Onogi (U.S. Pub. No. US 2008/0123003 A1), does not teach the limitation “wherein an area of the first pixel portion and an area of the second pixel portion in the second region are different in size, and an area of the third pixel portion in the first region and the area of the first pixel portion or the second pixel portion in the second region ae different in size” in combination with other limitations of claim 1, claim 10 and claim 15, respectively. 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691